October 21, 2011


Mr. R. Lambeth Townsend
Lloyd Gosselink Blevins Rochelle & Townsend, P.C.
816 Congress Avenue, Suite 1900
Austin, TX 78701
Mr. Rick D. Davis Jr.
Cotton Bledsoe Tighe & Dawson, P.C.
P.O. Box 2776
Midland, TX 79702-2776

RE:   Case Number:  08-0591
      Court of Appeals Number:  11-07-00009-CV
      Trial Court Number:  4402

Style:      ROLLING PLAINS GROUNDWATER CONSERVATION DISTRICT
      v.
      CITY OF ASPERMONT, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Belinda Page       |
|   |Ms. Sherry Williamson  |
|   |Mr. Gregory M. Ellis   |
|   |Ms. Monique Milisci    |
|   |Norman                 |
|   |Mr. Thomas R. Phillips |